DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 50, 52, 59, 60 and 69.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11, 14, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aizawa (JP3939737, hereinafter Aizawa).
Regarding claim 1, in Fig. 5, Aizawa discloses an energy harvester for harvesting energy from an external vibratory force, comprising: a frame (21) having a base, a first side member (22) affixed to the base, and a second side member (23) affixed to the base and spaced apart from the first side member; and  5a first buckled beam (14) coupled between the first side member of the frame and the second side member of the frame, the first buckled beam comprising: a substrate layer having a first end affixed to the first side member of the frame, a second end affixed to the second side member of the frame, a first face, a second face opposite to the first face, and a terminal for electrical connection to a load, the substrate being elastically 10deformable in response to the vibratory force; and a first piezoelectric layer (15) joined to the first face of the substrate layer and having a terminal for electrical connection to a load (electrodes not shown, but exposed on the surfaces of the piezoelectric plates, lead wires 16), the first piezoelectric layer comprising at least one piezoelectric patch (15a).
Regarding claim 2, the structure in Figs. 1-3 and 5-8 show multiple piezoelectric patches. 
Regarding claims 3-5, a second piezoelectric layer is joined to the second face of the substrate layer, the second piezoelectric layer comprising at least one piezoelectric patch, 
Regarding claim 6, Fig. 6 shows mass 32 and spring 17 connected to the beam and capable of changing the natural frequency of the beam.
Regarding claim 7, the mass 32 is located at the center of the beam. 
Regarding claim 8, the case is made of aluminum, plastic or ceramic. The beam (14) is made of an insulating material, such as a resin. Therefore, the CTE of the frame differs from a CTE of the beam. 
Regarding claim 11, Figs. 9-11 show a second buckled beam similar to the first buckled beam.
Regarding claim 14, Figs. 1 and 7B shows the electrical connections of the piezoelectric layer. 
Regarding claim 16, the piezoelectric layer is joined to only a portion of the length of the substrate layer.  
Regarding claims 18 and 19, the natural frequency of the piezoelectric element is not a structural limitation, but an inherent characteristic of the system.  The limitations have been given little patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 10, 12, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa.
Regarding claims 9 and 10, Aizawa discloses the invention as explained above, but fails to disclose the frame having a greater CTE than the CTE of the beam. However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Therefore, it is the Examiner's position that it would have been an obvious matter of design choice to select materials with specific CTE as necessitated by the specific requirements of the particular application in order to obtain the expected results. 
Regarding claims 12-13, Aizawa discloses the invention as explained above, but fails to disclose the length of the beam. However, it is the Examiner's position that it would have been an obvious design choice to establish a specific length in order to obtain the desired vibration characteristics of the piezoelectric generator. Therefore, it would have been obvious to one having ordinary skill in the art to determine the length of the beam as necessitated by the specific requirements of the particular application. 
Regarding claim 15, Aizawa discloses the invention as explained above, but fails to disclose the piezoelectric layer being electrically connected to the substrate layer using an epoxy resin. It would have been obvious at the time the invention was filed to connect the piezoelectric layers to the beam using conductive epoxy since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  It is common and well known in the art to use conductive epoxy to facilitate electrical connections in piezoelectric elements. 
Regarding claim 17, Aizawa discloses the invention as explained above, but fails to disclose the first piezoelectric layer being joined to a central portion of the length of the substrate layer. Aizawa shows four piezoelectric elements formed on the beam which are equidistant from each other. It would have been obvious to one with ordinary skill in the art to provide only three piezoelectric elements equidistant to each other having one of them in the central portion of the vibrating beam considering the length of the beam and the expected vibration characteristics. 
Allowable Subject Matter
Claim 20 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention as described in independent claim 20. Specifically, the Prior Art fails to disclose the method of making a buckled-beam energy harvester comprising the steps of heating a frame, heating a beam having a CTE less than the CTE of the frame, affixing the ends of the beam to the frame and cooling the energy harvester assembly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837